Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
This office action is a response to application no. 17/313,227 filed on 05/06/2021. 
Claims 1 – 20 are pending and ready for examination.


Priority
This application claims priority to U.S. application no. 17/313,227 filed on 02/13/2020, which is a continuation of U.S. application No. 17/313,227 filed on 12/28/2017, which is a continuation of U.S. application No. 13/670,290 filed on 11/06/2012 (now U.S. Patent No. 10,264,626), which claims priority to U.S. provisional application no. 61/556,715 filed on 11/07/2011.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/13/2021 and 10/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claims 5 – 6, 8, 10, 12, 14, 17 and 20 are objected to because of the following informalities:
Claim 5 recites “CDMA or WCDMA”; description of acronyms is required for first time use in a claim.  
Claim 6 recites “LTE”; description of acronyms is required for first time use in a claim.  
Claim 8 recites “a plurality of DAUs coupled to the plurality of DRUs”; it should read as “[[a]]the plurality of DAUs coupled to a plurality of DRUs”, to keep proper antecedent basis.
Claim 10 recites “DA Us”; it should read as “DAUs”. A space in between letters should be omitted.
Claims 12 and 17 recite in first line “DAS network”; description of acronyms is required for first time use in a claim.  
Claims 12 and 17 recite “BTS” and “DRU”; description of acronyms is required for first time use in an independent claim.  
Claims 14 and 20 recite “DAUs”; description of acronyms is required for first time use in a dependent claim if it is not stated in an independent claim.  

Appropriate corrections are required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 5, 7 – 13 and 15 – 16 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over claims 1 – 14 of application no. 13/670,290 (Now, patent US 10,264,626 B2) and claims 17 – 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15 – 17 of  the patent US 10,264,626 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards a network comprising digital access units (DAUs), base transceiver stations (BTSs) and digital remote units (DRUs) to communicate signals from BTSs to the DRUs. With respect to the independent claims of the instant application and the patent, please see the direct claim comparison in the Table 1 below.

Table 1: Claim comparison between instant application and Patent
Instant application no. 17/313,227
Patent no. 10,264,626 B2
A network comprising: 
a first base transceiver station (BTS) operable to provide a first signal including a plurality of first carriers; 



a second BTS operable to provide a second signal including a plurality of second carriers; 
a set of one or more digital access units (DAUs), each of the one or more DAUs being coupled to at least one of the first BTS or the second BTS; and 
a set of one or more digital remote units (DRUs), each of the DRUs being coupled to one of the one or more DAUs and operable to broadcast the first signal or the second signal.
1. A network comprising: 
a first digital access unit (DAU) coupled to a first radio frequency (RF) output of a first base transceiver station (BTS) and operable to receive a first RF signal from the first BTS via a first RF input port, wherein the first RF signal includes a plurality of first carriers; 
a second DAU coupled to a second RF output of a second BTS separately located from the first BTS, wherein the second DAU is operable to receive a second RF signal from the second BTS via a second RF input port, wherein the second RF signal includes a plurality of second carriers; 
a first digital remote unit (DRU) coupled to the first DAU and the second DAU and operable to receive, process, and broadcast to mobile subscribers one or more of the first plurality of carriers and one or more of the second plurality of carriers; and 
a second DRU coupled to the first DAU and the second DAU and operable to receive, process, and broadcast to mobile subscribers one or more of the first plurality of carriers and one or more of the second plurality of carriers, 
wherein the first DRU is coupled to the second DRU.


As can be seen from the direct claim comparison of Table 1, claim 1 of instant application is broader version to that of claim 1 of patent 10,264,626. The dissimilar part of the claims are underlined. All of the limitations of the instant claim 1 are recited by the patented claim 1. Similar comparison can be shown for instant claims 12 vs. Patented claim 11 and instant claim 17 vs. patented claim 15 over secondary reference Schwartz.
The patented claim 15 does not recite 
receiving a third signal from the first BTS; and 
routing the third signal to the second DRU.
However, Schwartz teaches (Title, Method And System For Distributing Multiband Wireless Communications Signals)
receiving a third signal from the first BTS (Fig.1 and Col.9: Line 32 — 41, A plurality of wireless communications networks 120 is connected to main unit 101 and main unit is connected to multiple remote units; Col.4:Line 42 — 51, main unit receives a plurality of downlink RF-sets. Here, one of the plurality of downlink RF-sets is a third signal and network 120 is considered as a first base station. Therefore, the third signal is received from the first BTS by the main unit); and 
routing the third signal to the second DRU (Fig.1 and Col.9:Line 30 — 31, any one of the remote units in a second cascaded chain of remote units 104 is considered as a second DRU. As mention above regarding Fig.1 and Col.9:Line 32 — 41 the second cascaded chain of remote units is connected to a plurality of wireless communications networks via main unit. Therefore, the third signal from communications networks 120 is routed to a second DRU).
Therefore, patented claim 15 and Schwartz recite all limitations of the instant claim 17. The motivation for adding Schwartz is to provide a novel method and system for distributing multiband wireless communication signals (Schwartz, Col.1: Line 8 — 10).
The claims that are rejected on the ground of nonstatutory ODP issue are shown in Table 2.
Table 2: ODP rejection of instant claims against patented claims
Instant claims
Patented claims
1
1
2
2
3
3
4
4
5
5
7
6
8
7
9
8
10
9
11
10
12
11
13
12
15
13
16
14
17
15 + Schwartz 
18
16 + Schwartz
19
17 + Schwartz




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sabat et al. (Sabat hereinafter referred to Sabat) (US 2009/0180426 A1) (cited in IDS).

Regarding claim 1, Sabat teaches a network ([0018], digital distribution communication network) comprising: 
a first base transceiver station (BTS) (Fig.5, sector 1 of digital host base station sectors 502 is a first BTS) operable to provide a first signal ([0018], host digital base station providing and receiving a digital multiplexed communication signal; a plurality of digital distributed radio (DDR) remotes coupled to receive the digital multiplexed communication signal from the base station; Fig. 5, digital streams are considered as signals; therefore, first BTS provides a first signal) including a plurality of first carriers ([0051], multiple remote units connected to each digital RF carrier in the host base station. Here, each remote unit/ DDR receives signal from the BTS and is connected to a digital RF carrier in the BTS. Since, there are multiple remote units; therefore, first BTS provides a first signal that includes a plurality of first carriers); 
a second BTS (Fig.5, sector 2 of digital host base station sectors 502 is a second BTS) operable to provide a second signal (Fig. 5, digital streams are considered as signals and regarding [0018] as mentioned above, second BTS provides a second signal) including a plurality of second carriers (same as mentioned above regarding [0051]); 
a set of one or more digital access units (DAUs) (Fig.5 and [0044], DDR Hub (digital simulcast sectors) 506 is a set of DAUs), each of the one or more DAUs being coupled to at least one of the first BTS or the second BTS ([0018], a DDR Hub configured to provide a 1:N simulcast of the digital multiplexed signal, the DDR Hub coupled to the base station. Regarding Fig.5, each of the digital simulcast sectors are coupled to at least one BTS); and 
a set of one or more digital remote units (DRUs) (Fig.5 and [0044], digital distributed radios (DDRs) 504 is a set of digital remote units), each of the DRUs being coupled to one of the one or more DAUs ([0018], DDR Hub coupled to each of the plurality of DDR remotes; Regarding Fig.5, each of the remote unit is coupled to a DAU) and operable to broadcast the first signal or the second signal ([0018], a plurality of digital distributed radio (DDR) remotes coupled to receive the digital multiplexed communication signal from the base station; [0011], a mobile user's radio receives identical signals from multiple Remote Units. Therefore, each remote unit broadcast signals received from the BTS to the mobile users).

Regarding claim 10, Sabat teaches all the features with respect to claim 1 as outlined above.
Sabat further teaches 
wherein the one or more DRUs comprise a plurality of DRUs (Fig.5 and [0044], DDRs 504. Here, DDRs 504 are a plurality of DRUs) connected to the one or more DAUs in a star configuration (regarding Fig.5 a plurality of DRUs are coupled to one digital simulcast sector/ one DAU; therefore, the plurality of DRUs are connected to the one or more DAUs in a star configuration).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2 – 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sabat in view of Lin (US 2012/0071184 A1) (relied on filing date of continuation application that properly supports the citation) (cited in IDS).

Regarding claim 2, Sabat teaches all the features with respect to claim 1 as outlined above.
Sabat does not specifically teach
wherein the first BTS is associated with a first infrastructure supplier and the second BTS is associated with a second infrastructure supplier.
However, Lin teaches (Title, Base station having a plurality of logical base stations) 
wherein the first BTS (Fig.1 and [0035], a first control node 103, e.g. a base station) is associated with a first infrastructure supplier (Fig.1 and [0035], the first control node 103 and the first operation and maintenance center 105 are associated with a first operator. Therefore, the first BTS is associated with first operator/ infrastructure supplier) and the second BTS is associated with a second infrastructure supplier (Fig.1 and [0035], the second operation and maintenance center 109 are associated with a second operator of the communication network. Therefore, the second BTS is associated with second infrastructure supplier). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified Sabat as mentioned in claim 1 and further incorporate the teaching of Lin. The motivation for doing so would have been to provide base station for communicating in a communication system using different communication technologies, in which available communication resources are more efficiently be exploited if different logical base stations, i.e. virtual base stations, associated with the different communication technologies (Lin, abstract and [0009]).

Regarding claim 3, the combination of Sabat and Lin teaches all the features with respect to claim 2 as outlined above.
Sabat does not specifically teach
wherein the first infrastructure supplier and the second infrastructure supplier are a same infrastructure supplier.
However, Lin teaches 
wherein the first infrastructure supplier and the second infrastructure supplier are a same infrastructure supplier ([0011], the first logical base station and the second logical base station are daisy-chained and/or arranged to support different operators or a same operator of the communication system using different communication technologies such as GSM, UMTS or LTE. [0043], the sharing of the logical base stations 117 and 118 are transparent to the control nodes 103 and 107. Therefore, both the BTS are associated with the same operator i.e. the first and the second operators or the infrastructure supplier are the same infrastructure supplier).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Sabat and Lin as mentioned in claim 2 and further incorporate the teaching of Lin. The motivation for doing so would have been to provide base station for communicating in a communication system using different communication technologies, in which available communication resources are more efficiently be exploited if different logical base stations, i.e. virtual base stations, associated with the different communication technologies (Lin, abstract and [0009]).

Regarding claim 4, Sabat teaches all the features with respect to claim 1 as outlined above.
Sabat does not specifically teach
wherein the one or more BTSs provide the signal including the plurality of carriers using differing broadcast protocols.
However, Lin teaches (Title, Base station having a plurality of logical base stations) 
wherein the one or more BTSs provide the signal including the plurality of carriers using differing broadcast protocols ([0036], the first control node 103 and the second control node 107 provide respective signals according to different communication technologies. Here, respective signals are from the first and the second BTSs; therefore, differing communication technologies/ broadcast protocols are used for the signal from the one or more BTSs). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified Sabat as mentioned in claim 1 and further incorporate the teaching of Lin. The motivation for doing so would have been to provide base station for communicating in a communication system using different communication technologies, in which available communication resources are more efficiently be exploited if different logical base stations, i.e. virtual base stations, associated with the different communication technologies (Lin, abstract and [0009]).

Regarding claim 5, the combination of Sabat and Lin teaches all the features with respect to claim 4 as outlined above.
Lin further teaches 
wherein the different broadcast protocols comprise at least one of CDMA ([0021], the first communication technology and/or the second communication technology is one of the following communication technologies: UMTS, GSM, LTE or Code Division Multiple Access 2000 (CDMA 2000)) or WCDMA ([0015], the respective communication controller is formed by a GSM site controller and transmission card (GTMU), or a Wide Band Code Division Multiple Access (WCDMA) base band processing card (WBBP) or by a WCDMA controller and transmission card (WMBT)). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Sabat and Lin as mentioned in claim 4 and further incorporate the teaching of Lin. The motivation for doing so would have been to provide base station for communicating in a communication system using different communication technologies, in which available communication resources are more efficiently be exploited if different logical base stations, i.e. virtual base stations, associated with the different communication technologies (Lin, abstract and [0009]).

Regarding claim 6, the combination of Sabat and Lin teaches all the features with respect to claim 4 as outlined above.
Lin further teaches 
wherein the different broadcast protocols comprise LTE ([0021], the first communication technology and/or the second communication technology is one of the following communication technologies: UMTS, GSM, LTE or Code Division Multiple Access 2000 (CDMA 2000)). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Sabat and Lin as mentioned in claim 4 and further incorporate the teaching of Lin. The motivation for doing so would have been to provide base station for communicating in a communication system using different communication technologies, in which available communication resources are more efficiently be exploited if different logical base stations, i.e. virtual base stations, associated with the different communication technologies (Lin, abstract and [0009]).

Claims 7 –  8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sabat in view of Wala (US 2004/0132474 A1) (cited in IDS).

Regarding claim 7, Sabat teaches all the features with respect to claim 1 as outlined above.
Sabat further teaches
wherein the one or more DAUs comprise a plurality of DAUs (Fig.5 and [0044], DDR Hub 506 is extended to multi-sector. Here, sector 1 to N are a plurality of DAUs).
Sabat does not specifically teach
plurality of DAUs coupled via at least one of Ethernet cable, Optical Fiber, Microwave Line of Sight Link, Wireless Link, or Satellite Link.
However, Wala teaches (Title, Point-to-multipoint digital radio frequency transport) 
wherein the one or more DAUs comprise a plurality of DAUs (Fig.1, DHU 20 and DEU 30 are considered as a plurality of DAUs) coupled via at least one of Ethernet cable, Optical Fiber, Microwave Line of Sight Link, Wireless Link, or Satellite Link (Fig.1 and [0022], System 100 operates by transporting RF signals digitally over fiber optic cables. Therefore, plurality of DAUs are coupled via Optical Fiber. Due to alternative language “at least one of” examiner points out one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified Sabat as mentioned in claim 1 and further incorporate the teaching of Wala. The motivation for doing so would have been to provide an efficient way of providing signal coverage for wireless communication that uses digital summing of digitized RF signals from multiple antennas (Wala, [0021] and [0023]).

Regarding claim 8, the combination of Sabat and Wala teaches all the features with respect to claim 7 as outlined above.
Sabat further teaches
wherein the one or more DAUs comprise a plurality of DAUs (Fig.5 and [0044], DDR Hub 506 is extended to multi-sector. Here, sector 1 to N are a plurality of DAUs) coupled to the plurality of DRUs ([0044], there is a 1:1 connection from the DDR Hub 506 to the DDRs 504. Therefore, plurality of DAUs are coupled to the plurality of DRUs).
Sabat does not specifically teach
a plurality of DAUs coupled to the plurality of DRUs via at least one of Ethernet cable, Optical Fiber, Microwave Line of Sight Link, Wireless Link, or Satellite Link.
However, Wala teaches 
a plurality of DAUs coupled to the plurality of DRUs via at least one of Ethernet cable, Optical Fiber, Microwave Line of Sight Link, Wireless Link, or Satellite Link (Fig.1 and [0022], System 100 operates by transporting RF signals digitally over fiber optic cables. Therefore, each of the plurality of DRUs are coupled to one of DAUs via Optical Fiber. Due to alternative language “at least one of” examiner points out one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Sabat and Wala as mentioned in claim 7 and further incorporate the teaching of Wala. The motivation for doing so would have been to provide an efficient way of providing signal coverage for wireless communication that uses digital summing of digitized RF signals from multiple antennas (Wala, [0021] and [0023]).

Regarding claim 11, Sabat teaches all the features with respect to claim 1 as outlined above.
Sabat further teaches
wherein each of the one or more DAUs are coupled to at least one of the first BTS or the second BTS (Regarding Fig.5 digital simulcast sector 1 (i.e. DAU 1) is coupled to digital base station sector 1 (i.e. first BTS) and digital simulcast sector 2 (i.e. DAU 2) is coupled to digital base station sector 2; therefore, each of the one or more DAUs are coupled to at least one of the first BTS or the second BTS).
Sabat does not specifically teach
one or more DAUs are coupled to at least one of the first BTS or the second BTS via at least one of a Ethernet cable, Optical Fiber, Microwave Line of Sight Link, Wireless Link, or Satellite Link.
However, Wala teaches (Title, Point-to-multipoint digital radio frequency transport) 
one or more DAUs are coupled to at least one of the first BTS or the second BTS via at least one of a Ethernet cable, Optical Fiber, Microwave Line of Sight Link, Wireless Link, or Satellite Link (Fig.1 and [0022], System 100 operates by transporting RF signals digitally over fiber optic cables. Signals received at DHU 20 are distributed to multiple DRUs 40 and 40' to provide coverage. [0024], WID 10 comprises a base station and connects directly to DHU 20 via coaxial cables or wirelessly connects to DHU 20; Therefore, DAUs are coupled to the BTS via at least one of optical fiber, Wireless link).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified Sabat as mentioned in claim 1 and further incorporate the teaching of Wala. The motivation for doing so would have been to provide an efficient way of providing signal coverage for wireless communication that uses digital summing of digitized RF signals from multiple antennas (Wala, [0021] and [0023]).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sabat in view of Kummetz et al. (Kummetz hereinafter referred to Kummetz) (US 2010/0278530 A1) (cited in IDS).

Regarding claim 9, Sabat teaches all the features with respect to claim 1 as outlined above.
Sabat further teaches 
wherein the one or more DRUs comprise a plurality of DRUs (Fig.5 and [0044], DDRs 504. Here, DDRs 504 are a plurality of DRUs)
Sabat does not specifically teach
a plurality of DRUs connected in a daisy chain configuration.
However Kummetz teaches (Title, Distributed antenna system for wireless network systems) 
wherein a plurality of DRUs connected in a daisy chain configuration (Fig.3 and [0031], four Remote Units 44 are daisy chained along each optical interface 56). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified Sabat as mentioned in claim 1 and further incorporate the teaching of Kummetz. The motivation for doing so would have been to provide a distributed antenna system ("DAS") used by multiple service providers to increase the capacity and the coverage area of multiple communication systems (Kummetz, [0028]).

Claims 12 – 14, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sabat in view of Schwartz et al. (Schwartz hereinafter referred to Schwartz) (US 6,801,767 B1) (cited in IDS) and further in view of WANG et al. (WANG hereinafter referred to WANG) (CN 101784119 B).

Regarding claim 12, Sabat teaches a method of operating a DAS network (Abstract, digital distributed antenna system (DDAS)), the method comprising: 
receiving a first signal ([0018], host digital base station providing and receiving a digital multiplexed communication signal; a plurality of digital distributed radio (DDR) remotes coupled to receive the digital multiplexed communication signal from the base station; [0044], FIG. 5, each sector is treated as a separate grouping of remote units with their associated base station sector, there is a 1:1 connection from the DDR Hub 506 to the DDRs 504. Fig. 5, digital streams are considered as signals; therefore, a first signal is received by a digital simulcast sector 1 and then DDRs 504) including a first plurality of carriers ([0051], multiple remote units connected to each digital RF carrier in the host base station. Here, each remote unit/ DDR receives signal from the BTS and is connected to a digital RF carrier in the BTS. Since, there are multiple remote units; therefore, a first signal includes a plurality of first carriers) from a first BTS (Fig.5, sector 1 of digital host base station sectors 502 is a first BTS); 
receiving a second signal (Fig. 5, digital streams are considered as signals and regarding [0018] as mentioned above, a second signal is received by a digital simulcast sector 2 and then DDRs 504) including a plurality of second carriers (same as mentioned above regarding [0051]) from a second BTS (Fig.5, sector 2 of digital host base station sectors 502 is a second BTS).
Sabat does not specifically teach
routing the first and second signals to a first DRU; and 
routing the first and second signals to a second DRU.
However, Schwartz teaches (Title, Method And System For Distributing Multiband Wireless Communications Signals)
routing the first and second signals to a first DRU (Fig.1 and Col.9:Line 28 — 29, any one of the remote units in a first cascaded chain of remote units 102 is considered as a first DRU; Col.9:Line 32 — 41, A plurality of wireless communications networks 120 is connected to main unit 101 and main unit is connected to multiple remote units including first cascaded chain of remote units; Col.4:Line 42 — 51, main unit receives a plurality of downlink RF-sets, combines into downlink RF signal and splits into multiple downlink RF-parts and then converts into downlink optical signals. Therefore, downlink signal received at the remote unit is a plurality of downlink RF-sets (i.e. a first signal and a second signal) from a plurality of communications networks 120); and 
routing the first and second signals to a second DRU (Fig.1 and Col.9:Line 30 — 31, any one of the remote units in a second cascaded chain of remote units 104 is considered as a second DRU. As mention above regarding Fig.1 and Col.9:Line 32 — 41 the second cascaded chain of remote units is connected to a plurality of wireless communications networks via main unit. Therefore, the first and second signals from communications networks 120 are routed to a second DRU).
Therefore, it would have been obvious to one of the ordinary skill in the art at the
time the invention was made to have modified Sabat as mentioned above and further incorporate the teaching of Schwartz to provide remote units operable in multiple communication networks/carrier. The motivation for doing so would have been to provide a novel method and system for distributing multiband wireless communication signals (Schwartz, Col.1: Line 8 — 10).
The combination of Sabat and Schwartz does not specifically teach
a virtual DAS network.
However, WANG teaches (Title, Distributing Method Of OFDMA Distribution Type Antenna Network Resource)
a method of operating a virtual DAS network (Abstract, a distributing method of OFDMA distribution type antenna network resource; [0006], DAS, provides "virtual cell" concept; virtual cell composed of distributed antenna port (DAP) link).
Therefore, it would have been obvious to one of the ordinary skill in the art at the
time the invention was made to have modified combination of Sabat and Schwartz as mentioned above and further incorporate the teaching of WANG. The motivation for doing so would have been to provide method of OFDMA distribution type antenna network resource, which advantages of virtual cell lower distributed antenna system, performing effective mining access freedom of the antenna ports is selected by the user so as to improve the throughput of the system, and the algorithm complexity can be adjusted by limiting access on each sub-band of port number, so it has strong practicability (WANG, Title and [0030]).

Regarding claim 13, the combination of Sabat, Schwartz and WANG teaches all the features with respect to claim 12 as outlined above.
Sabat does not specifically teach
associating the first and second signals with one of a plurality of DRUs based on a geographic usage pattern, the plurality of DRUs comprising the first DRU and the second DRU.
However, Schwartz teaches
associating the first and second signals with one of a plurality of DRUs (Fig.1 and Col.9: Line 28 – 31, multiple remote units including a first cascaded chain of remote units 102, an individual remote unit 103, and a second cascaded chain of remote units 104) based on a geographic usage pattern (Col.1: Line 23 – 24, Distributed radio systems are conventionally used to provide radio coverage to indoor environments; Col.21: Line 28 – 38, The employment of a novel hybrid star/cascaded architecture provides a modular, flexible and efficient way of distributing multiband wireless RF signals; particularly effective in an indoor environment. .. an expansion unit is installed to provide wireless communications coverage to new building, without disrupting overall operation of existing system. Therefore, signals are associated with DRUs based on indoor/ geographic usage pattern), the plurality of DRUs comprising the first DRU and the second DRU (as mentioned above, any one of the remote units in the first cascaded chain of remote units 102 is the first DRU and any one of the remote units in the second cascaded chain of remote units 104 is the second DRU; therefore, the plurality of DRUs comprising the first DRU and the second DRU).
Therefore, it would have been obvious to one of the ordinary skill in the art at the
time the invention was made to have modified combination of Sabat, Schwartz and WANG as mentioned in claim 12 and further incorporate the teaching of Schwartz to provide remote units operable in multiple communication networks/carrier. The motivation for doing so would have been to provide a novel method and system for distributing multiband wireless communication signals (Schwartz, Col.1: Line 8 — 10).

Regarding claim 14, the combination of Sabat, Schwartz and WANG teaches all the features with respect to claim 12 as outlined above.
Sabat does not specifically teach
wherein routing the first and second signals to the second DRU comprises routing the first a second signals through a plurality of DAUs.
However, Schwartz teaches
wherein routing the first and second signals to the second DRU comprises routing the first a second signals through a plurality of DAUs (Fig.1 and Col.9: Line 32 — 41, A plurality of wireless communications networks 120 is connected to main unit 101 and main unit is connected to multiple remote units; Col.4:Line 42 — 51, main unit receives a plurality of downlink RF-sets, combines into downlink RF signal and splits into multiple downlink RF-parts and then converts into downlink optical signals. Here, the main unit 101 and expansion unit 105 provide the signals from the networks 120 to the remote units; therefore, the main unit 101 and expansion unit 105 are considered as a plurality of DAUs. Accordingly, the first and second signals are routed to the second DRU 104 via a plurality of DAUs).
Therefore, it would have been obvious to one of the ordinary skill in the art at the
time the invention was made to have modified combination of Sabat, Schwartz and WANG as mentioned in claim 12 and further incorporate the teaching of Schwartz to provide remote units operable in multiple communication networks/carrier. The motivation for doing so would have been to provide a novel method and system for distributing multiband wireless communication signals (Schwartz, Col.1: Line 8 — 10).

Regarding claim 17, Sabat teaches a method of operating a DAS network (Abstract, digital distributed antenna system (DDAS)), the method comprising: 
receiving a first signal ([0018], host digital base station providing and receiving a digital multiplexed communication signal; a plurality of digital distributed radio (DDR) remotes coupled to receive the digital multiplexed communication signal from the base station; [0044], FIG. 5, each sector is treated as a separate grouping of remote units with their associated base station sector, there is a 1:1 connection from the DDR Hub 506 to the DDRs 504. Fig. 5, digital streams are considered as signals; therefore, a first signal is received by a digital simulcast sector 1 and then DDRs 504) from a first BTS (Fig.5, sector 1 of digital host base station sectors 502 is a first BTS); 
receiving a second signal (Fig. 5, digital streams are considered as signals and regarding [0018] as mentioned above, a second signal is received by a digital simulcast sector 2 and then DDRs 504) from a second BTS (Fig.5, sector 2 of digital host base station sectors 502 is a second BTS);
routing the first signal to a first DRU (as mentioned above, the first signal is received by a digital simulcast sector 1 and then DDRs 504. Here, any of the DDRs coupled to the sector 1 base station is a first DRU; therefore, the first signal is routed to the first DRU); 
routing the second signal to a second DRU (as mentioned above, the second signal is received by a digital simulcast sector 2 and then DDRs 504. Here, any of the DDRs coupled to the sector 2 base station is a second DRU; therefore, the second signal is routed to the second DRU).
Sabat does not specifically teach
receiving a third signal from the first BTS; and 
routing the third signal to the second DRU.
However, Schwartz teaches (Title, Method And System For Distributing Multiband Wireless Communications Signals)
receiving a third signal from the first BTS (Fig.1 and Col.9: Line 32 — 41, A plurality of wireless communications networks 120 is connected to main unit 101 and main unit is connected to multiple remote units; Col.4:Line 42 — 51, main unit receives a plurality of downlink RF-sets. Here, one of the plurality of downlink RF-sets is a third signal and network 120 is considered as a first base station. Therefore, the third signal is received from the first BTS by the main unit); and 
routing the third signal to the second DRU (Fig.1 and Col.9:Line 30 — 31, any one of the remote units in a second cascaded chain of remote units 104 is considered as a second DRU. As mention above regarding Fig.1 and Col.9:Line 32 — 41 the second cascaded chain of remote units is connected to a plurality of wireless communications networks via main unit. Therefore, the third signal from communications networks 120 is routed to a second DRU).
Therefore, it would have been obvious to one of the ordinary skill in the art at the
time the invention was made to have modified Sabat as mentioned above and further incorporate the teaching of Schwartz to provide remote units operable in multiple communication networks/carrier. The motivation for doing so would have been to provide a novel method and system for distributing multiband wireless communication signals (Schwartz, Col.1: Line 8 — 10).
The combination of Sabat and Schwartz does not specifically teach
a virtual DAS network.
However, WANG teaches (Title, Distributing Method Of OFDMA Distribution Type Antenna Network Resource)
a method of operating a virtual DAS network (Abstract, a distributing method of OFDMA distribution type antenna network resource; [0006], DAS, provides "virtual cell" concept; virtual cell composed of distributed antenna port (DAP) link).
Therefore, it would have been obvious to one of the ordinary skill in the art at the
time the invention was made to have modified combination of Sabat and Schwartz as mentioned above and further incorporate the teaching of WANG. The motivation for doing so would have been to provide method of OFDMA distribution type antenna network resource, which advantages of virtual cell lower distributed antenna system, performing effective mining access freedom of the antenna ports is selected by the user so as to improve the throughput of the system, and the algorithm complexity can be adjusted by limiting access on each sub-band of port number, so it has strong practicability (WANG, Title and [0030]). 

 Regarding claim 20, the combination of Sabat, Schwartz and WANG teaches all the features with respect to claim 17 as outlined above.
Sabat does not specifically teach
wherein routing the third signal to the second DRU comprises routing the third signal through a plurality of DAUs.
However, Schwartz teaches
wherein routing the third signal to the second DRU comprises routing the third signal through a plurality of DAUs (Fig.1 and Col.9: Line 32 — 41, A plurality of wireless communications networks 120 is connected to main unit 101 and main unit is connected to multiple remote units; Col.4:Line 42 — 51, main unit receives a plurality of downlink RF-sets, combines into downlink RF signal and splits into multiple downlink RF-parts and then converts into downlink optical signals. Here, the main unit 101 and expansion unit 105 provide the signals from the networks 120 to the remote units; therefore, the main unit 101 and expansion unit 105 are considered as a plurality of DAUs. Accordingly, the third signal is routed to the second DRU 104 via a plurality of DAUs).
Therefore, it would have been obvious to one of the ordinary skill in the art at the
time the invention was made to have modified combination of Sabat, Schwartz and WANG as mentioned in claim 17 and further incorporate the teaching of Schwartz to provide remote units operable in multiple communication networks/carrier. The motivation for doing so would have been to provide a novel method and system for distributing multiband wireless communication signals (Schwartz, Col.1: Line 8 — 10).

Claims 15 – 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sabat, Schwartz and WANG in view of Lin.

Regarding claim 15, the combination of Sabat, Schwartz and WANG teaches all the features with respect to claim 12 as outlined above.
Sabat does not specifically teach
wherein the first BTS is associated with a first infrastructure supplier and the second BTS is associated with a second infrastructure supplier.
However, Lin teaches (Title, Base station having a plurality of logical base stations) 
wherein the first BTS (Fig.1 and [0035], a first control node 103, e.g. a base station) is associated with a first infrastructure supplier (Fig.1 and [0035], the first control node 103 and the first operation and maintenance center 105 are associated with a first operator. Therefore, the first BTS is associated with first operator/ infrastructure supplier) and the second BTS is associated with a second infrastructure supplier (Fig.1 and [0035], the second operation and maintenance center 109 are associated with a second operator of the communication network. Therefore, the second BTS is associated with second infrastructure supplier). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Sabat, Schwartz and WANG as mentioned in claim 12 and further incorporate the teaching of Lin. The motivation for doing so would have been to provide base station for communicating in a communication system using different communication technologies, in which available communication resources are more efficiently be exploited if different logical base stations, i.e. virtual base stations, associated with the different communication technologies (Lin, abstract and [0009]).

Regarding claim 16, the combination of Sabat, Schwartz, WANG and Lin teaches all the features with respect to claim 15 as outlined above.
Sabat does not specifically teach
wherein the first infrastructure supplier and the second infrastructure supplier are a same infrastructure supplier.
However, Lin teaches 
wherein the first infrastructure supplier and the second infrastructure supplier are a same infrastructure supplier ([0011], the first logical base station and the second logical base station are daisy-chained and/or arranged to support different operators or a same operator of the communication system using different communication technologies such as GSM, UMTS or LTE. [0043], the sharing of the logical base stations 117 and 118 are transparent to the control nodes 103 and 107. Therefore, both the BTS are associated with the same operator i.e. the first and the second operators or the infrastructure supplier are the same infrastructure supplier).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Sabat, Schwartz, WANG and Lin as mentioned in claim 15 and further incorporate the teaching of Lin. The motivation for doing so would have been to provide base station for communicating in a communication system using different communication technologies, in which available communication resources are more efficiently be exploited if different logical base stations, i.e. virtual base stations, associated with the different communication technologies (Lin, abstract and [0009]).

Claims 18 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sabat, Schwartz and WANG in view of Kummetz.

Regarding claim 18, the combination of Sabat, Schwartz and WANG teaches all the features with respect to claim 17 as outlined above.
Sabat does not specifically teach
repeatedly assigning the first DRU to one of a plurality of BTSs, the plurality of BTSs including the first BTS and the second BTS.
However Kummetz teaches (Title, Distributed antenna system for wireless network systems) 
repeatedly assigning the first DRU to one of a plurality of BTSs, the plurality of BTSs including the first BTS and the second BTS (Fig.3 and [0032], For each RF band 57a, 57b, the Master Unit 42a, 42b combines the downlink signal 58 from up to four base stations 24a-d on a per band basis and digitizes the combined signal; The digitized and combined signals from each of the RF bands 57a, 57b are time division multiplexed into frames and converted to a single serial stream. The framed serial data is transmitted to the Remote Units 44a-d. Therefore, each of the remote units 44a-d is assigned to one of the plurality of BTSs 24a-d). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Sabat, Schwartz and WANG as mentioned in claim 17 and further incorporate the teaching of Kummetz. The motivation for doing so would have been to provide a distributed antenna system ("DAS") used by multiple service providers to increase the capacity and the coverage area of multiple communication systems (Kummetz, [0028]).


Regarding claim 19, the combination of Sabat, Schwartz, WANG and Kummetz teaches all the features with respect to claim 18 as outlined above.
Sabat does not specifically teach
wherein the first DRU is assigned at least partly in an attempt to evenly distribute combined BTS resources across DRUs in the network.
However Kummetz teaches (Title, Distributed antenna system for wireless network systems) 
wherein the first DRU is assigned at least partly in an attempt to evenly distribute combined BTS resources across DRUs in the network (abstract, distributed antenna system is for communicating with a plurality of base stations. [0029], The system architecture provides a number of RF bands/air interfaces, a number of service providers to accommodate, and a number of distributed antennas is tailored for each coverage scenario. Here, the number of service providers are considered as the number of BTSs; therefore, combined services/resources are distributed across DRUs in the network. accordingly, DRU is assigned at least partly in an attempt to evenly distribute combined BTS resources across DRUs in the network). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Sabat, Schwartz, WANG and Kummetz as mentioned in claim 18 and further incorporate the teaching of Kummetz. The motivation for doing so would have been to provide a distributed antenna system ("DAS") used by multiple service providers to increase the capacity and the coverage area of multiple communication systems (Kummetz, [0028]).



Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Wu et al. (Pub. No. US 2010/0128676 A1) – “Carrier Channel Distribution System” discloses Carrier channel distribution systems, in which wireless carrier channels can be split from their respective bands and can be allocated among remote transceiver units to ensure proper coverage for wireless services. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474